DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 06/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-17, 21, 24 and 34 is/are pending in the application.
Claim(s) 34 was/were withdrawn from further consideration.
Claim(s) 1-17, 21, and 24 is/are examined on the merits.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 06/03/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Armstrong fails to describe “fluid flow between the upper fluid passage and the lower fluid passage is directed to pass only through the at least one opening” because the fluid flow path also passes through the additional apertures. This argument is not found persuasive. Examiner respectfully submits that argued “the at least one opening” is limited to the ‘at least one opening’ of the bottom layer. Claim 1 does not necessarily exclude openings of other layers as Applicant alleges. Since Armstrong discloses/shows only one opening in the bottom layer, the fluid flow between the upper fluid passage and the lower fluid passage of Armstrong is directed/allowed to pass through the single opening of the bottom layer during negative pressure operation. Additionally, Armstrong’s apparatus and Applicant’s apparatus are structurally similar. Applicant discloses at least one opening in the distal end of the bottom layer 918 in Fig. 9A which is equivalent to at least one opening in the distal end of the bottom layer 5518 of Armstrong in Fig. 2D. The fluid flow path between the upper fluid passage and the lower fluid passage of Armstrong passes only through one opening in the distal end of the bottom layer 5518. In addition, the fluid flow between the upper fluid passage and the lower fluid passage in Applicant’s invention passes through additional openings/apertures including an opening/aperture in layer 916 (¶0117 and see annotated Fig. 9A below). Thus, Armstrong’s apparatus and Applicant’s apparatus are not structurally different. 

    PNG
    media_image1.png
    452
    837
    media_image1.png
    Greyscale

In response to applicant's argument that Armstrong does not disclose “when negative pressure from the source of negative pressure is applied to the lower fluid passage to provide negative pressure to the wound site, fluid flow between the upper fluid passage and the lower fluid passage is directed to pass only through the at least one opening”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant argues that Armstrong fails to describe “fluid flow between the second fluid passage and the first fluid passage is directed to pass only through the at least one opening in the applicator” because the fluid flow path also passes through the additional apertures in the elongate bridge. This argument is not found persuasive. Examiner respectfully submits that argued “the at least one opening” is limited to the ‘at least one opening’ in the applicator. Since Armstrong discloses/shows only one opening in the applicator, the fluid flow between the second fluid passage and the first fluid passage of Armstrong is directed/allowed to pass through the single opening in the applicator during negative pressure operation. Additionally, Armstrong’s applicator and Applicant’s applicator are structurally similar. Applicant discloses at least one opening 926 in the applicator 920 in Fig. 9A which is equivalent to at least one opening 5526 in the applicator 5520 of Armstrong in Fig. 2D. Thus, the fluid flow between the second fluid passage and the first fluid passage of Armstrong passes only through one opening 55260in the applicator 5520 (¶0066).
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-11, 13, 16-17, and 24 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Armstrong (US PGPUB 20130310809).
Regarding claim 1, Armstrong discloses an apparatus (a system 5501: ¶0056 and Fig. 2D) to provide negative pressure to a wound site (¶0056) comprising: 
a top layer (an upper layer 5510: ¶0057 and Fig. 2D), a bottom layer (a bottom layer 5518: ¶0057 and Fig. 2D) and an intermediate layer (an intermediate layer 5514: ¶0057 and Fig. 2D), wherein each layer is constructed from a flexible, liquid impermeable material (¶0057), wherein each of the layers has a proximal end (a proximal end 5503: ¶0057 and Fig. 2D) and a distal end (a distal end 5505: ¶0057 and Fig. 2D); 
an upper fluid passage at least partially defined between the top layer and the intermediate layer (an upper channel layer 5512 positioned between 5510 and 5514: ¶0057 and Fig. 2D), the upper fluid passage having a proximal end and a distal end (5512 has a proximal end and distal end: Fig. 2D), wherein the upper fluid passage comprises an upper channel spacer layer positioned between the top and intermediate layers (5512 comprises a porous elongate layer positioned between 5510 and 5514: ¶0058 and Fig. 2D; the porous elongate layer reads on the upper channel spacer layer), and wherein the upper fluid passage (5512) is configured to provide air from an air leak (an air leak 5524: ¶0063) toward the distal end of the upper fluid passage (¶0063: the air leak 5524 moves air from the proximal end 5503 to the distal end 5505 along the upper channel 5512); 
a lower fluid passage at least partially defined between the intermediate and bottom layers (a lower channel layer 5516 positioned between 5514 and 5518: ¶0057 and Fig. 2D), the lower fluid passage configured to be in fluid communication with a source of negative pressure (5516 is configured to be in fluid communication with a source of negative pressure/pump via a connector 5504: ¶0056 and Fig. 2D), the lower fluid passage comprising a lower channel spacer layer positioned between the intermediate and bottom layers (5516 comprises a porous elongate layer positioned between 5514 and 5518: ¶0058 and Fig. 2D; the porous elongate layer reads on the lower channel spacer layer); and 
at least one opening in the distal end of the bottom layer (at least one through aperture in the distal end of 5518: ¶0060), wherein the at least one opening is fluidically connected to the lower fluid passage (the at least one opening is fluidically connected to 5516: ¶0060 and Fig. 2D);
wherein when negative pressure from the source of negative pressure is applied to the lower fluid passage to provide negative pressure to the wound site (¶0058 and 0060), fluid flow between the upper fluid passage and the lower fluid passage is directed to pass only through the at least one opening (fluid flow between the upper fluid passage and the lower fluid passage is directed/allowed to pass through the at least one opening of the bottom layer 5518 during negative pressure operation: ¶0060 and Fig. 2D).
Regarding claims 2-3, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the upper channel spacer layer comprises foam (the upper channel spacer layer comprises open-celled foams: ¶0058) and wherein the lower channel spacer layer comprises a 3D knitted or 3D fabric material (the lower channel spacer layer comprises a 3D knitted or 3D fabric material: ¶0058).
Regarding claims 4 and 6, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein each of the top layer and the bottom layer has an enlarged distal end (¶0008 and 0060) and wherein the enlarged distal ends of the top and bottom layers form a teardrop shape (¶0060).
Regarding claim 7, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the bottom layer (5518) is configured to be attached to a drape (¶0005 and 0009-0010).
Regarding claim 8, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the bottom layer (5518) is attached to an applicator (an applicator 5520: ¶0056 and Fig. 2D).
Regarding claim 9, Armstrong discloses all the limitations as discussed above for claim 8.
Armstrong further discloses wherein the applicator (5520) comprises at least one aperture (at least one aperture 5526: ¶0066 and Fig. 2D) placed directly beneath the at least one opening (Fig. 2D).
Regarding claims 10 and 11, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the air leak (5524) is disposed adjacent the proximal end of the upper fluid passage (¶0063 and Fig. 2D) and wherein the air leak (5524) comprises a filter (a filter 5525: ¶0063 and Fig. 2D).
Regarding claim 13, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses a connector (a connector 5506: ¶0061) in fluid communication with the proximal end of the lower channel spacer layer (¶0061 and Fig. 2D).
Regarding claim 16, Armstrong discloses an apparatus (a system 5501: ¶0056 and Fig. 2D) to provide negative pressure to a wound site (¶0056) comprising: 
an elongate bridge (a bridge 5502: ¶0056 and Figs. 2C-D) having a proximal end (a proximal end 5503: ¶0056 and Figs. 2C-D) and a distal end (a distal end 5505: ¶0056 and Figs. 2C-D), the elongate bridge (5502) comprising a first fluid passage (5516+5518: ¶0057 and Fig. 2D) configured to provide negative pressure to the wound site (5516 is configured to be in fluid communication with a source of negative pressure/pump via a connector 5504: ¶0056 and Fig. 2D) and a second fluid passage (5510+5512: ¶0057 and Fig. 2D) configured to provide an air leak (an air leak 5524: ¶0063) toward the wound site (¶0063); and 
an applicator (an applicator 5520: ¶0056 and Figs. 2C-D) at the distal end of the elongate bridge (¶0056 and Figs. 2C-D), the applicator comprising at least one opening (5520 comprises at least one aperture 5526: ¶0066 and Fig. 2D); 
wherein when negative pressure from the source of negative pressure is applied to the first fluid passage to provide negative pressure to the wound site (¶0058 and 0060), fluid flow between the second fluid passage (5510+5512) and the first fluid passage (5516+5518) is directed to pass only through the at least one opening in the applicator (¶0060, 0066, and Fig. 2D).
Regarding claim 17, Armstrong discloses all the limitations as discussed above for claim 16.
Armstrong further discloses wherein each of the first fluid passage and the second fluid passage comprises a deformable spacer (¶0058: 5516 or 5512 comprises porous materials such as open-celled foam or woven spacer fabric which are similar to the material of Applicant’s deformable spacer in ¶0015 of the instant specification; thus, Armstrong discloses the claimed limitation).
Regarding claim 24, Armstrong discloses all the limitations as discussed above for claim 16.
Armstrong further discloses wherein the applicator (5520) is configured to be attached to a drape (a drape 5531: ¶0056 and Fig. 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong.
Regarding claims 12 and 15, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong does not disclose wherein a distal end of the upper channel spacer layer extends farther distally than a distal end of the lower channel spacer layer and wherein the distal end of the intermediate layer is proximal to at least one of the distal end of the top layer or the distal end of the bottom layer.
However, Armstrong discloses/suggests to have multiple openings on the bottom layer (¶0060) in order to provide separated openings for drainage of wound exudate and for applying negative pressure to the wound (¶0060). From these teachings, a person having ordinary skill in the art would have recognized/deduced that rearranging the distal end of the upper channel spacer layer to extend further distally than the distal end of the lower channel spacer layer and rearranging the distal end of the intermediate layer to be proximal to at least one of the distal end of the top layer or the distal end of the bottom layer yield the predictable result of providing fluid communication between the upper channel spacer layer and the opening for drainage of wound exudate and providing fluid communication between the lower channel spacer layer, the intermediate layer, and the opening for applying negative pressure to the wound.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper and lower channel spacer layers of Armstrong by rearranging the spacer layers, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see MPEP § 2144.04 (VI) (C)) and since it has been held that the use of known technique to yield predictable result is prima facie obvious (see MPEP § 2143 (I) (C & G)). Further, one would have been motivated to rearrange the distal end of the upper channel spacer layer to extend further distally than the distal end of the lower channel spacer layer for the purpose of providing fluid communication between the upper channel spacer layer and the opening for drainage of wound exudate and providing fluid communication between the lower channel spacer layer, the intermediate layer, and the opening for applying negative pressure to the wound. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Regarding claim 14, Armstrong discloses all the limitations as discussed above for claim 1.
Armstrong further discloses wherein the at least one opening includes a first opening and a second opening (¶0060: Armstrong envisions multiple openings; thus, Armstrong discloses this claimed limitation)
Armstrong does not disclose the rearrangement of the first and second openings. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second openings of Armstrong by rearranging the first and second openings, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see MPEP § 2144.04 (VI) (C)). Further, one would have been motivated to rearrange the first and second openings for the purpose of providing two separated openings for drainage of wound exudate and for applying negative pressure to the wound. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
Claim(s) 5 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Allen (US PGPUB 20150141941).
Regarding claim 5, Armstrong discloses all the limitations as discussed above for claim 4.
Armstrong further discloses/suggests that the distal ends of the top and bottom layers form other enlarged shapes in order to be placed over a wound site (¶0060), but does not disclose wherein the enlarged distal ends of the top and bottom layers are rectangular.
In the same field of endeavor, negative pressure wound therapy systems, Allen discloses a fluidic connector 500 comprising a top layer 510, a spacer layer 520 and a bottom layer 540 (¶0154 and Figs. 5A-C). Allen further suggests/discloses that the enlarged distal end of the top and bottom layer having similar in shape to the enlarged distal end of the spacer layer (¶0057) and also suggests that the spacer layer has a rectangular shape (¶0057). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the enlarged distal ends of the top and bottom layers of Armstrong by making rectangular enlarged distal ends, similar to that disclosed/suggested by Armstrong and Allen, in order to provide suitable enlarged shapes at the distal ends to be placed over a wound site, as suggested in ¶0060 of Armstrong, ¶0057 of Allen, and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the enlarged distal ends of the top and bottom layers to be rectangular for the purpose of providing suitable enlarged shapes at the distal ends to be placed over a wound site. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). (See MPEP § 2144.04 IV B).
Claim(s) 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Armstrong in view of Hartwell (US PGPUB 20160106892).
Regarding claim 21, Armstrong discloses all the limitations as discussed above for claim 16.
Armstrong does not disclose wherein the first fluid passage and the second fluid passage are placed side-by-side.
In the same field of endeavor, negative pressure apparatus, Hartwell discloses fluidic connectors for irrigation and aspiration of wounds (Abstract). Hartwell further discloses/suggests a fluidic connector 800 comprising side-by-side channels 802 and 803 (¶0119 and Fig. 8C) for the benefit of reducing the height of the fluidic connector (¶0106).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first fluid passage and the second fluid passage of Armstrong by rearranging their positions, similar to that disclosed by Hartwell, in order to reduce the height of the fluidic connector, as suggested in ¶0106 of Hartwell and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange the first fluid passage and the second fluid passage to have side-by-side configuration for the purpose of reducing the height of the elongate bridge. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). (See MPEP § 2144.04 (VI) (C)). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                          /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781